


110 HR 4284 IH: To designate the facility of the United States Postal

U.S. House of Representatives
2007-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4284
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2007
			Mr. Alexander
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service known as the Southpark Station in Alexandria, Louisiana, as the John
		  Marty Thiels Southpark Station, in honor and memory of Thiels, a
		  Louisiana postal worker who was killed in the line of duty on October 4,
		  2007.
	
	
		1.John Marty
			 Thiels Southpark Station
			(a)DesignationThe facility of the United States Postal
			 Service known as the Southpark Station in Alexandria, Louisiana, shall be known
			 and designated as the John Marty Thiels Southpark
			 Station.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the John
			 Marty Thiels Southpark Station.
			
